Citation Nr: 0945189	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 40 
percent for reactive hypoglycemia secondary to vagotomy and 
pyloroplasty for duodenal ulcer.

3.  Entitlement to a grant of total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1966 to November 1972.  He had combat service in 
Vietnam from August 1970 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the Veteran's claims for a rating in excess of 50 percent for 
posttraumatic stress disorder and a rating in excess of 40 
percent for his service-connected reactive hypoglycemia 
disability, and which denied his claim for total disability 
rating for compensation based on individual unemployability.

In April 2009 the Board remanded the case for further 
development, including referral of the Veteran for evaluation 
of his service-connected reactive hypoglycemia/duodenal ulcer 
disease, and a Compensation and Pension examination (with an 
opinion regarding TDIU) for evaluation of the Veteran's 
service-connected PTSD.  The requested development has been 
completed, so no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder has not been 
productive of occupational and social impairment due to such 
symptoms as obsessional rituals which interfere with routine 
activities; illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; inability to establish and maintain 
effective relationships; gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name at any time 
during the appeal period.

2.  The Veteran's reactive hypoglycemia disability has been 
productive of nausea, vomiting, diarrhea, and fatigue, but it 
has not been productive of weight loss with malnutrition and 
anemia at any time during the appeal period.  

3.  The Veteran is not shown to be precluded from gainful 
employment solely because of the severity of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for posttraumatic stress disorder have not been met 
at any time during the appeal period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  The criteria for a disability evaluation in excess of 40 
percent for a "reactive hypoglycemia secondary to vagotomy 
and pyloroplasty for duodenal ulcer" disability have not 
been met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, 
Diagnostic Code 7308 (2009).

3.  The criteria for a grant of total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.34l, 4.16 (2009).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by way of letters dated in August 
2005 and February 2007.  The Veteran was notified of the 
evidence needed to substantiate his claims for an increased 
rating; namely, evidence that his service-connected 
disabilities had worsened.  He was also advised of how VA 
determines disability ratings and effective dates (Dingess, 
19 Vet. App. 473) and asked to provide evidence demonstrating 
a worsening or increase in severity of his PTSD and reactive 
hypoglycemia disabilities and the effect of these 
disabilities on his occupational and social functioning 
(Vazquez-Flores, 580 F.3d 1270).  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.

As for content of the VCAA notice, letters substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim, except for degree of disability 
assignable and effective date of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)) (notice 
of the need for evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).

The Board notes that the 2007 letter was issued after the 
2005 rating decision; however, the matter was readjudicated 
and supplemental statements of the case were issued in May 
2007 and July 2009.  The Board thus finds that the Veteran 
was provided adequate notice in accordance with 38 U.S.C.A. 
§§ 5103, 5103A.  





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

Service treatment records and private treatment record 
identified by the Veteran have been obtained and associated 
with the claims file.  Also, VA has conducted necessary 
medical inquiry in an effort to substantiate the claims.  38 
U.S.C.A.§ 5103A(d).  The Veteran was afforded VA Compensation 
and Pension examinations in September 2007 and June 2009 The 
reports of these examinations are adequate for rating 
purposes. 

In addition, Social Security disability records and private 
treatment records identified by the Veteran have also been 
obtained and associated with the claims file; and in August 
2009 the Veteran reported that he had no other information or 
evidence to submit.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for PTSD 

Facts

In a rating decision dated in February 1995 the RO granted 
service connection for posttraumatic stress disorder and 
assigned an evaluation of 50 percent effective April 12, 
1994.  In June 2005 the Veteran filed for total disability 
rating for compensation based on individual unemployability.  
Pursuant to his claim for total disability rating for 
compensation based on individual unemployability the RO 
adjudicated the issue of an increased rating for 
posttraumatic stress disorder.  In a rating decision dated in 
October 2005 the RO continued the 50 percent evaluation for 
posttraumatic stress disorder.  The Board notes that the 
Veteran's posttraumatic stress disorder has been evaluated 
under the provisions of Diagnostic Code 9411 throughout the 
appeal period.  38 C.F.R. § 4.130.

Relevant medical evidence includes VA psychiatric treatment 
records dated in October 2006, which show treatment for 
posttraumatic stress disorder symptoms of stress, anxiety, 
and anger.  

In September 2005 the Veteran was accorded a VA Compensation 
and Pension posttraumatic stress disorder examination.  The 
examiner noted that the claims file was reviewed.  During the 
examination the Veteran complained of intrusive memories; 
nightmares; feelings of estrangement; sleep disturbance; 
irritability; hypervigilance; and anger.  Mental examination 
found him to be pleasant and oriented in all domains, with 
adequate verbal and abstract reasoning skills.  Speech was of 
normal rate and rhythm.  Thought "form" was logical, 
sequential, and goal directed, and there was no suggestion of 
tangentiality or flight of ideas.  Thought content was 
unremarkable, and the Veteran denied having obsessions or 
phobias.  Memory was normal.  Insight and judgment were 
intact, as was his ability to sustain focus/concentration.  
He did state that he heard sounds/voices, but according to 
the examiner these were more illusionary and did not reflect 
a psychotic thought process.  Axis I diagnosis was chronic 
posttraumatic stress disorder.  The examiner added that the 
Veteran's posttraumatic stress disorder symptoms "are 
clearly not more intense or frequent than what he reported in 
1994.  He is not unemployable due to posttraumatic stress 
disorder symptoms alone."

In April 2006 the Veteran's wife wrote that the Veteran has 
good and bad moods.  She reported that they stayed at home 
and did not go out to socialize, and added that movies were 
"out of the question."  She further reported that she gets 
up a lot at night and catches the Veteran sitting in the dark 
- "almost in a transe."  In his November 2006 substantive 
appeal the Veteran added that he gets agitated around people, 
and said that he is unable to remember what happens from one 
day to the next.  He also complained of trouble sleeping, and 
said that he hears voices.  He expressed fear that he might 
hurt someone.

In June 2009 the Veteran was accorded another VA Compensation 
and Pension posttraumatic stress disorder examination.  The 
examiner noted that the claims file was reviewed.  During the 
examination the Veteran complained that he has trouble being 
around too many people, and related that he does not go 
shopping because of panic attacks.  He also complained of 
feeling angry and anxious, and of nightmares, flashbacks, 
hypervigilance, and hyperarousal.  Mental examination found 
him to be initially agitated and guarded followed by 
increased emotional lability.  Thought processes were logical 
and goal directed, and there was no sign of delusions, 
hallucinations, impaired impulse control, or psychotic 
behavior.  He admitted to thoughts of suicide, but denied any 
plan or intent.  He also denied any violence and assaults, 
and any homicidal ideation, intent or plans.  Axis I 
diagnosis was posttraumatic stress disorder, chronic, 
moderate, with a GAF score of 50.  The examiner added that 
the Veteran's posttraumatic stress disorder symptoms "are 
not more intense or frequent than in previous exams.  He is 
not unemployable due to PTSD symptoms alone."  The examiner 
expounded as follows:

His disability and unemployability 
appears to be multi-factorial with 
increasing health problems, unmanaged 
bipolar disorder, depressive symptoms, 
and his personality disorder.  These do 
not seem connected to the PTSD.  He was 
diagnosed with Major Depressive Disorder 
and Bipolar Disorder . . . He denied 
current suicidal ideation, intent or 
plans, but consistently verbalizes a 
negative view of himself, his present 
circumstances, and his future.  Symptoms 
from non-managed bipolar and depression, 
the stress from his wife's medical 
illnesses, and his concerns about his 
health problems (diabetes, peptic ulcer, 
etc) appear to cause a severe level of 
distress and seem to be a more likely 
cause for his current problems.  His 
psychiatrist . . . diagnosed him with 
Bipolar, depression, and PTSD though 
during therapy she focused on managing 
the bipolar disorder.

In review of previous reports, his 
bipolar, depression, personality 
problems, and health problems appear to 
have worsened, while his PTSD appears to 
have remained the same.

Rating Principles

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).  

A GAF score of 71-80 indicates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors, and result in no more than slight impairment in 
social, occupational, or school functioning.  DSM-IV GAF 
scores ranging between 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.  Scores 
between 51 to 60 are indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  GAF scores between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  Scores between 31 to 40 
range indicate impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work).  
Id.  

Under the provisions of Diagnostic Code 9411, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (as 
in effect since November 6, 1996).  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).   

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

When interpreted in light of the whole recorded history and 
reconciling the various reports into a consistent picture 
(see 38 C.F.R. § 4.2), the Board finds that the evidence 
portrays a consistent pattern of occupational and social 
impairment with reduced reliability and productivity 
throughout the appeal period due to such symptoms as panic 
attacks; impairment of memory; disturbances of motivation and 
mood; and difficulty in establishing and maintaining social 
relationships.  There is, however, no evidence of the kinds 
of symptoms that would warrant a rating of 70 percent or 
higher at any time during the appeal period.  Although the 
Veteran does admit to occasional thoughts of suicide and has 
expressed concern that he may hurt others, these thoughts are 
not persistent, and there is no plan or intent.  

There is also no report of obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or complete inability to establish and maintain 
effective relationships; gross impairment in thought 
processes or communication; inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); or memory loss for names of closes relatives, own 
occupation, or own name at any time during the appeal period.  
Although the Veteran does complain of some auditory 
illusions, Compensation and Pension examiners indicate that 
this is "illusionary" and not indicative of a psychotic 
thought process, and the record contains no evidence to the 
contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment).  Moreover, while reportedly 
reclusive, easily agitated and angered, and "moody," the 
Veteran's relationships with close family and friends are 
intact, and both Compensation and Pension examiners aver that 
the Veteran's posttraumatic stress disorder does not render 
him unemployable.  The Board further notes that the Veteran 
receives little outpatient treatment for his posttraumatic 
stress disorder, and has never been hospitalized for PTSD.  
Accordingly, for the reasons just expounded, the Board finds 
that the criteria for a rating of 70 percent or higher for 
posttraumatic stress disorder are not met at any time during 
the appeal.  38 C.F.R. §§ 3.102, 4.130, 4.132 Diagnostic Code 
9411.  The Board further finds that a staged rating is not 
warranted since the Veteran's symptoms have remained constant 
throughout the course of the period on appeal.  Hart, 21 Vet. 
App. 505.

A grant in favor of the Veteran based on reasonable doubt has 
not been accorded because, as just discussed, the record does 
not contain an approximate balance of negative and positive 
evidence on the merits.  38 C.F.R. § 4.3.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.

If the criteria reasonably describe the disability levels and 
symptomatology, then the disability pictures are contemplated 
by the Rating Schedule, and the assigned schedular ratings 
are therefore adequate and referral for extraschedular 
ratings is not required.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. 
July 17, 2009).

Here, the rating criteria reasonably describe the Veteran's 
posttraumatic stress disorder symptoms and provide for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  Therefore the disability picture is 
contemplated by the Rating Schedule.  Consequently, referral 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not required.

II.  Increased rating, reactive hypoglycemia 

Facts

The Veteran also seeks an increased rating for his service-
connected digestive disorder.  In a rating decision dated in 
January 1973 the Veteran was granted service connection for 
reactive hypoglycemia secondary to vagotomy and pyloroplasty 
for duodenal ulcer and assigned an evaluation of 40 percent 
effective December 1, 1972.  In June 2005 the Veteran filed 
for total disability rating for compensation based on 
individual unemployability.  Pursuant to his claim for total 
disability rating for compensation based on individual 
unemployability the RO adjudicated the issue of an increased 
rating for his service-connected disorder.  In a rating 
decision dated in October 2005 the RO continued the 40 
percent evaluation for reactive hypoglycemia secondary to 
vagotomy and pyloroplasty for duodenal ulcer.  The Board 
notes that this disability has been continuously evaluated 
under the provisions of Diagnostic Code 7308 throughout the 
appeal period.  38 C.F.R. § 4.114, Diagnostic Code 7308.  

Treatment records dating from May 2004 chronicle the 
Veteran's weight as follows:

July 2003		185 pounds
March 2004		168 pounds
May 2004		153 pounds
August 2004		147 pounds
October 2004		146 pounds
September 2005	151 pounds
November 2005	152 pounds
May 2007		152 pounds
June 2007		151 pounds
October 2007		151 pounds
January 2008		153 pounds
June 2008		150 pounds
October 2008		154 pounds
June 2009		154 pounds

A VA treatment record dated in August 2004 noted that the 
Veteran had lost 21 pounds, unintentionally, in the last six 
months, but also noted that there was no increased shortness 
of breath, abdominal pain or change in bowel habits.  During 
an October 2004 Urgent Care visit the Veteran complained of a 
cough with sputum, body aches, sweats, and sore throat, but 
denied any nausea, vomiting, diarrhea, or shortness of 
breath.  He also reported a 60 pound weight loss over the 
last 7 months.  Diagnosis was upper respiratory infection.

In September 2005 the Veteran was accorded a VA Compensation 
and Pension digestive examination.  During the examination he 
reported that his episodes of hypoglycemia include sweating, 
shaking, and wobbly legs.  He added that he gets the trembles 
if he misses a meal, and said that he revives himself with a 
sugar cube or a candy bar.  On physical examination the 
abdomen was flat with active bowel sounds and no tenderness 
to palpation.  Weight was 151 pounds.  Diagnosis was reactive 
hypoglycemia, secondary to vagotomy and pyloroplasty for 
duodenal ulcer.  According to the examiner, the Veteran is 
able to maintain an active lifestyle even with his symptoms 
and it is less likely than not that he is unemployable.

During an October 2007 annual examination the Veteran 
reported that he was "feeling pretty good right now."  He 
denied any fatigue, fevers, weight loss greater than 10 
pounds, abdominal pain, nausea, vomiting, diarrhea, 
constipation, or trouble swallowing.  His weight at the time 
was 151 pounds.

In the report of a January 2008 VA Compensation and Pension 
hypertension examination, the examiner noted that the Veteran 
had diabetes of unknown origin.  He further noted that the 
Veteran was having less hyperglycemic episodes after meals, 
but that there was weakness and lethargy for one to two hours 
after eating, as well as nausea and vomiting of clear 
liquids.  The Veteran's weight at the time of the examination 
was 153 pounds.  The examiner added that the Veteran appeared 
to be well nourished.

During a July 2008 VA Compensation and Pension peripheral 
nerves examination, the Veteran complained of heat 
intolerance, vomiting at night, diarrhea, constipation, 
irritability, moodiness, and night sweats.  He also reported 
a weight loss from 210 pounds down to 149 pounds.  The 
examiner noted that the Veteran had been diagnosed by 
treatment providers as having atypical diabetes mellitus type 
II with associated hypoglycemia, unawareness below 70, and 
anorexia.

In June 2009 the Veteran was accorded a VA Compensation and 
Pension stomach examination.  During the examination he 
complained of belching, bloating, diarrhea, daily nausea, and 
vomiting several times per week, but denied any hematemesis 
or melena.  His weight at the time of the examination was 150 
pounds.  Abdomen was soft and non-tender, with no masses and 
good bowel sounds.  The examiner added that there was no 
anemia or malnutrition.  According to the examiner, the 
Veteran's activities of daily living are impacted by his 
service-connected digestive disability as follows:

		TRAVELING:	none
CHORES:	none	FEEDING:	mild
SHOPPING:	none	BATHING: 	none
EXERCISE: 	none	DRESSING: 	none
SPORTS: 	none 	TOILETING: 	mild
RECREATION	none 	GROOMING: 	none

Rating Principles

When an unlisted condition is encountered, as is the case 
here, it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 CFR § 4.20.  

Under the provisions of Diagnostic Code 7308 a 40 percent 
rating is warranted for moderate; less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7308.  The highest rating of 
60 percent rating is not warranted except for severe 
postgastrectomy syndromes demonstrated by associated nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  Id.

Analysis

The record contains subjective and objective evidence of 
weight loss, fatigue, diarrhea, and nausea, but there is 
absolutely no evidence of weight loss with malnutrition and 
anemia related to the Veteran's service-connected reactive 
hypoglycemia disability at any time during the appeal period.  
Accordingly, the criteria for the highest rating of 60 
percent under the provisions of Diagnostic Code 7308 are not 
met at any time during the appeal period.  38 C.F.R. § 4.114.  

The Board further notes that a higher rating is not warranted 
under any other analogous criteria.  The highest rating of 60 
percent under the duodenal ulcer provisions of Diagnostic 
Code 7305 is not warranted since there is no evidence of 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health during the appeal period.  Evaluation under Diagnostic 
Code 7348 (which provides for evaluation of vagotomy with 
pyloroplasty or gastroenterostomy) is also not warranted 
since the highest rating available under that criteria is 40 
percent.  

In so finding the Board notes that it has sympathetically 
considered the Veteran's complaints of nausea, vomiting, 
diarrhea, and fatigue.  Although his statements are certainly 
probative of observed symptomatology (Barr), his subjective 
complaints are not sufficient to establish all of the 
criteria required for a higher rating, which requires 
discrete evidence of weight loss with malnutrition and 
anemia.  Barr, 21 Vet. App. 303.  Additionally, the Veteran's 
complaints of nausea, vomiting, diarrhea, and fatigue are 
contemplated in the criteria for the currently assigned 
Diagnostic Code.  

The Board has also considered whether a staged rating is 
appropriate; however, as stated above, the evidence does not 
meet the criteria for a rating greater than 40 percent at any 
time during the appeal period.  See Hart, 21 Vet. App. 505.  

Extraschedular Consideration 

The assignment of an extra-schedular rating was also 
considered.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111, 
aff'd sub nom. 572 F.3d 366 (Fed.Cir. 2009).  In this case 
there is no indication that the disability picture is so 
exceptional that the schedular ratings are inadequate.  
Although the Veteran is unemployed, he does not aver that he 
is unemployed secondary to his digestive disability, and 
there is no evidence that his digestive disability has 
resulted in marked interference with employment beyond that 
interference contemplated by the assigned evaluation.  There 
is also no indication that it has necessitated frequent 
periods of hospitalization.  See Thun.  In fact, there is no 
record of any post-service hospitalization.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  Bagwell, 9 
Vet. App. 337.

III.  TDIU 

In addition to the foregoing, the Veteran requests a grant of 
total disability rating for compensation based on individual 
unemployability.  He and his wife report that the Veteran 
gets very agitated around people.  He also complains of 
difficulty sleeping, and says that he hears voices and gets 
disoriented.  He also complains about his blood sugar, 
headaches, a complete of vision in his right eye, neuropathy, 
and of diarrhea, which he says has gotten worse over the last 
4 to 5 years.  In a statement dated in 2006 his wife also 
reported that the Veteran is hard of hearing and gets upset 
when she does not speak up.  He is currently service-
connected as follows:

DISABILITY 						RATING 

Post-traumatic stress disorder 				50 
percent
Reactive hypoglycemia secondary to 
  vagotomy and pyloroplasty for duodenal ulcer	
	40 percent
Tinnitus			 				10 percent
Hemorrhoids			 				  0 percent
Hearing loss 			 				  0 percent

  Combined evaluation:			70 percent

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, as here, the next 
step is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran does not have a single disability rated at 60 
percent or more, but he does have a combined total rating of 
70 percent.  The Board must therefore determine whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad, 
5 Vet. App. 524, 529.  

Social Security application records document the Veteran as 
reporting that he obtained a GED in 1963.  In his June 2005 
claim with VA for TDIU, he reported that he acquired no 
subsequent education or training.  He further reported that 
he last worked in 1990 as a truck driver.  According to the 
Veteran, he left his truck driver job due to an on-the-job 
injury to his back.  He adds that he has not tried to obtain 
work since 1990.  For the following reasons the Board finds 
that a grant of total disability rating for compensation 
based on individual unemployability is not warranted.

Preliminarily, the Board notes that the Veteran has been 
diagnosed with diabetes mellitus and idiopathic peripheral 
neuropathy, and has a diagnosed visual disorder; however, he 
is not service-connected for these disorders or for 
headaches, so his complaints with regard to these disorders 
are not probative for purposes of determining whether a grant 
of TDIU is warranted.   

As far as the Veteran's service-connected disabilities, 
relevant medical evidence includes the report of a September 
2005 VA Compensation and Pension examination.  In his report 
the examiner remarked that the Veteran's PTSD symptoms were 
"clearly not more intense or frequent than what he reported 
in 1994," and averred that the Veteran "is not unemployable 
due to PTSD symptoms alone."  A June 2009 VA Compensation 
and Pension examiner also found that the Veteran was "not 
unemployable due to PTSD."  He explained as follows:

His disability and unemployability 
appears to be multi-factorial with 
increasing health problems, unmanaged 
bipolar disorder, depressive symptoms, 
and his personality disorder.  These do 
not seem connected to the PTSD.

The record contains no medical evidence to the contrary.  In 
this regard the Board notes that while the grant of Social 
Security disability benefits was based in part on the 
Veteran's service-connected PTSD, it was also based on a 
post-service spine injury for which the Veteran is not 
service-connected.  According, while the grant by Social 
Security is indicative of unemployability, it is not 
probative as regards the Veteran's claim for total disability 
rating for compensation based on individual unemployability 
since the Veteran is not service-connected for a spine 
disorder.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is 
the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).

There is also no probative evidence that the Veteran is 
unemployable based solely on a combination of service-
connected disabilities.  Indeed, a January 2007 VA 
Compensation and Pension examination found no more than 
"moderate" high frequency hearing loss bilaterally, and 
found good word recognition.  In addition, while the 
Veteran's service-connected digestive disability has been 
evaluated as 40 percent disabling, a September 2005 VA 
Compensation and Pension examiner avers that "it is less 
likely than not that he is unemployable," and points outs 
that the Veteran is able to maintain an active lifestyle even 
with his symptoms.  According to a June 2009 examiner, apart 
from a mild impact on his feeding and toileting, the 
Veteran's activities of daily living are not limited by his 
digestive disability.  There is also no evidence, lay or 
medical, that the Veteran is unemployable by virtue of his 
service-connected hemorrhoids disability, which is evaluated 
as 0 percent disabling. 

In sum, while the Veteran has a combined rating of 70 
percent, there is no evidence that he is unemployable based 
solely on any one service-connected disability or a 
combination of his service-connected disabilities.  In this 
regard the Board notes that even the Veteran himself does not 
attributable his self proclaimed unemployability solely to 
service-connected disabilities.  There is also no indication 
that the Veteran is hampered in his ability to obtain 
substantially gainful employment by any lack of education, 
since he has obtained the equivalent of at least 12 years of 
primary education.  Moreover, there is no indication in the 
claims file that the Veteran attempted to apply for 
employment and was turned down.  The weight of the probative 
evidence is consequently against finding that the Veteran is 
unemployable based solely on any one or a combination of his 
service-connected disabilities.  The Veteran's request for a 
total disability rating for compensation based on individual 
unemployability must be therefore denied.  38 C.F.R. §§ 
3.102, 3.303.


ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied.

A disability evaluation in excess of 40 percent for reactive 
hypoglycemia secondary to vagotomy and pyloroplasty for 
duodenal ulcer is denied.

Entitlement to total disability rating for compensation based 
on individual unemployability is denied.  


____________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


